Case 6:20-cv-00224-JCB-KNM Document 1 Filed 04/30/20 Page 1 of 7 PageID #: 1



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRCICT OF TEXAS


 Heidi Krum,

                          Plaintiff,               Case No.

 v.

 Credit Control Corporation,                       Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Heidi Krum (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C., alleges

the following against Credit Control Corporation (Defendant):

                                       INTRODUCTION

       1.       Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 1692-1962o (FDCPA) and the Telephone Consumer Protection Act, ("TCPA"), 47 U.S.C. §

227, et seq., and the Texas Business and Commerce Code Section 305.053.

                                 JURISDICTION AND VENUE

       2.       This Court has subject-matter jurisdiction over the FDCPA claims in this action

under 15 U.S.C. § 1692k(d), which states that FDCPA actions may be brought and heard before

“any appropriate United States district court without regard to the amount in controversy,” and

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States.

       3.       Supplemental jurisdiction for Plaintiff’s related state law claims arises under 28

U.S.C. §1367.



                                                     1
Case 6:20-cv-00224-JCB-KNM Document 1 Filed 04/30/20 Page 2 of 7 PageID #: 2



       4.      This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Texas and because the occurrences from which Plaintiff’s cause

of action arises took place and caused Plaintiff to suffer injury in the State of Texas.

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       6.      Plaintiff is a natural person residing in Gladewater, Texas 75647.

       7.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

       8.      Plaintiff is a “person” with standing to bring this action pursuant to 37 U.S.C.

§152(39)

       9.      Defendant is a debt collection agency with principal place of business, head office,

or otherwise valid mailing address at 11821 Rock Landing Road, Mobjack Building, Newport

News, Virginia 23606.

       10.     Defendant contracts with clients to contact persons who owe debts to those clients

via telephone, the U.S. Mail, and/or the Internet in an attempt to solicit or encourage those persons

to remit monies to Defendant or its clients in satisfaction of those debts.

       11.     Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

       12.     Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).

       13.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       14.     Plaintiff has a cellular telephone number.

       15.     Plaintiff has only used this number as a cellular telephone.




                                                      2
Case 6:20-cv-00224-JCB-KNM Document 1 Filed 04/30/20 Page 3 of 7 PageID #: 3



        16.    Defendant placed repeated harassing telephone calls to Plaintiff on her cellular

telephone to collect an alleged consumer debt.

        17.    Plaintiff does not own or operate a business or other commercial enterprise and thus

cannot owe any business or commercial debts.

        18.    Because Plaintiff cannot owe any business or commercial debts, the debt must have

arisen from a transaction primarily for personal, household, or family purposes.

        19.    Shortly after the calls began, Plaintiff first told defendant to stop calling, revoking

any consent Defendant may have had or thought it had to call.

        20.    Once Defendant knew its calls were unwanted and to stop calling, all further calls

could have only been made solely for purposes of harassment.

        21.    Despite Plaintiff’s clear demand to refrain from contacting her, Defendant persisted

in calling Plaintiff for several months thereafter.

        22.    During this time, Defendant placed calls to Plaintiff using an automated telephone

dialing system and/or pre-recorded voice.

        23.    Plaintiff knew Defendant was calling her using an automated telephone dialing

system and/or pre-recorded voice as calls began with a noticeable pause or delay before a live

collector came on the telephone.

        24.    Defendant’s calls were not placed for emergency purposes, but rather to collect a

debt.

        25.    Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

        26.    Defendant’s actions as described herein were taken with the intent to harass, upset

and coerce Plaintiff to pay the alleged debt.



                                                      3
Case 6:20-cv-00224-JCB-KNM Document 1 Filed 04/30/20 Page 4 of 7 PageID #: 4



                                   COUNT I
              DEFENDANT VIOLATED §§ 1692d AND 1692d(5) OF THE FDCPA

        27.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        28.      Section 1692d of the FDCPA prohibits debt collectors from engaging in any

conduct the natural consequence of which is to harass, oppress or abuse any person in connection

with the collection of a debt.

        29.      Section 1692d(5) of the FDCPA prohibits debt collectors from causing a telephone

to ring or engaging any person in telephone conversation repeatedly or continuously with the intent

to annoy, abuse or harass any person at the called number.

        30.      Defendant violated both Sections 1692d and 1692d(5) of the FDCPA when it

placed repeated harassing telephone calls to Plaintiff and continued calling Plaintiff after it knew

its calls were unwanted.

                                          COUNT III
                                 DEFENDANT VIOLATED THE TCPA

        33.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        31.      Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone using

an automatic or "predictive" dialing system.

        32.      Defendant’s calls to Plaintiff were not made for emergency purposes.

        33.      Plaintiff verbally revoked any prior consent she may have given to Defendant to

call his cellular telephone.




                                                      4
Case 6:20-cv-00224-JCB-KNM Document 1 Filed 04/30/20 Page 5 of 7 PageID #: 5



        34.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        35.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        36.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.



                            COUNT III
   TEXAS BUSINESS AND COMMERCE CODE SECTION 305 CIVIL CAUSE OF
 ACTION FOR VIOLATIONS OF THE TCPA BY USING AN AUTOMATED DIALER


        37.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

therein.

        38.     The conduct of Defendant in causing repeated telephone calls to be made by an

automatic telephone dialing system to the cell phone number of Plaintiff constitutes multiple

violations of the TCPA.

        39.     These violations create a private cause of action under Texas law for civil liability

that is properly enforced as a State cause of action under Section 305.053 of the Texas Business

and Commerce Code.

        40.     As a result of the above violations of the Texas Business and Commerce Code,

Plaintiff has suffered the losses and damages as set forth above, entitling Plaintiff to an award of

statutory damages.


                                                      5
Case 6:20-cv-00224-JCB-KNM Document 1 Filed 04/30/20 Page 6 of 7 PageID #: 6



     Wherefore, Plaintiff, Heidi Krum, respectfully prays for judgment as follows:

            a.      All actual damages Plaintiff suffered (as provided in 15 U.S.C. §

                    1692k(a)(1));

            b.      Statutory damages of $1,000 for the violation of the FDCPA (as provided

                    under 15 U.S.C. § 1692k(a)(2)(A))

            c.      All reasonable attorneys’ fees, witness fees, court costs, and other litigation

                    costs (as provided under 15 U.S.C. § 1693k(a)(3));

            d.      All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A) and the

                    Texas Business and Commerce Code §305.053(b)(2);

            e.      Statutory damages of $500.00 per violative telephone call pursuant to 47

                    U.S.C. § 227(b)(3)(B) and the Texas Business and Commerce Code

                    §305.053(b)(1);

            f.      Treble damages of $1,500.00 per violative telephone call pursuant to 47

                    U.S.C. § 227(b)(3) and the Texas Business and Commerce Code

                    §305.053(c)(1);

            g.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3) and the Texas Business

                    and Commerce Code §305.053(a)(1); and

            h.      Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Heidi Krum, demands a jury trial in this case.




                                                  6
Case 6:20-cv-00224-JCB-KNM Document 1 Filed 04/30/20 Page 7 of 7 PageID #: 7



                                      Respectfully submitted,

Dated: 4/30/2020                      By: s/ Amy L. Bennecoff Ginsburg
                                      Amy L. Bennecoff Ginsburg, Esq.
                                      Kimmel & Silverman, P.C.
                                      30 East Butler Pike
                                      Ambler, PA 19002
                                      Phone: 215-540-8888
                                      Facsimile: 877-788-2864
                                      Email: aginsburg@creditlaw.com




                                        7
